DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:
As per claim 1, the limitation “the same” should be “a same”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0295830) in view of Yoshida (US 2007/0001945) in view of Huang (CN 104503113).
As per claim 1, Chen discloses an array substrate (Fig. 1A, #100a; [0024]), comprising:

a plurality of scanning lines (#120) intersecting the plurality of data lines (#140) to form a matrix array;
a common electrode line (#150);
a first power source line ([0037]; where a first power source line is inherently present connected to the plurality of data lines #240);
a second power source line connected to the plurality of scanning lines (#120) to provide power to the plurality of scanning lines (#120; [0026]-[0028]; where the common line 150(1) has a low voltage level, i.e. has a voltage level lower than that of the scan line 120(1), for example 0V (volt), therefore, a second power source line is inherently present connected to the plurality of scanning lines #120);
a plurality of pixel sub-circuits (#110P) disposed at intersections of the data lines (#140) and the scanning lines (#120), wherein each of the pixel sub-circuits (#110P) comprises a pixel transistor (#112) and a pixel capacitor (#Cst), wherein the pixel capacitor (#Cst) is connected between a corresponding one of the data lines (#140) and the common electrode (#150) line via the pixel transistor (#112), and a control terminal (i.e., gate) of the pixel transistor (#112) is connected to a corresponding one of the scanning lines (#120; [0024]-[0025]); and
wherein the array substrate further comprises a control signal generation sub-circuit (#270) configured to generate the control signal (i.e., scan signal) based on a trigger circuit, and under a control of the control signal (i.e., scan signal), control voltages are applied to the first power source line, the second power source line and the scanning lines (#220), respectively ([0036]-[0040]).

Yoshida teaches all the pixel transistors (Fig. 3, #11) of the plurality of pixel sub-circuits (#10) and all the control transistors (#12) of the control sub-circuits are turned on at the same time in response to the control signal ([0101]; [0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pixel and control transistors of Chen controlled according to Yoshida so as to provide a period to simultaneously turn on the switching and control transistors in all pixels, that is a period to turn on all scan lines.
However, the prior art of Chen and Yoshida do not teach control sub-circuits, each connected between a respective data line and the common electrode line respectively and configured to electrically connect both electrodes of a pixel capacitor in each of the pixel sub-circuits, which are connected to the respective data line, to the respective data line based on a control signal, so that a voltage difference between the electrodes of the pixel capacitor is made zero,
wherein each of the control sub-circuits comprises a control transistor configured to control a column of pixel sub-circuits,
a control terminal of the control transistor is connected to the first power source line, a first terminal of the control transistor is connected to one of the data lines corresponding to the column of the pixel sub-circuits controlled by the control transistor, 
Huang teaches control sub-circuits (Fig. 3, #5), each connected between a respective data line (#2) and the common electrode line (#3) respectively and configured to electrically connect both electrodes of a pixel capacitor (#Cst) in each of the pixel sub-circuits, which are connected to the respective data line (#2), to the respective data line (#2) based on a control signal, so that a voltage difference between the electrodes of the pixel capacitor (#Cst) is made zero ([0035]-[0036]; [0045]-[0047]),
wherein each of the control sub-circuits (#5) comprises a control transistor (Fig. 6, #T2) configured to control a column of pixel sub-circuits ([0048]-[0051]),
a control terminal of the control transistor (#T2) is connected to the first power source line (#6), a first terminal of the control transistor (#T2) is connected to one of the data lines (#2) corresponding to the column of the pixel sub-circuits controlled by the control transistor (#T2), and a second terminal of the control transistor (#T2) is connected to the common electrode line (#3; [0048]-[0051]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the control sub-circuits disclosed by Huang to the array substrate of Chen in view of Yoshida so as to provide a discharge unit that forms a short-circuit between both ends of the pixel capacitor thereby eliminating the residual charge in the pixel capacitor.
As per claim 3, Chen in view of Yoshida in view of Huang discloses the array substrate according to claim 1, wherein each of the control sub-circuits (Huang: #5) comprises two control transistors (Huang: #T1, T2) configured to control a same column 
As per claim 5, Chen in view of Yoshida in view of Huang discloses the array substrate according to claim 1, wherein the control terminal of the pixel transistor (Chen: #112) of each of the pixel sub-circuits (Chen: #110P) is connected to one of the scanning lines (Chen: #120) for a row where the pixel sub-circuit (Chen: #110P) is located, a first terminal of the pixel transistor (Chen: #112) is connected to one of the data lines (Chen: #140) for a column where the pixel sub-circuit (Chen: #110P) is located, and a second terminal of the pixel transistor (Chen: #112) is connected to a first terminal of the pixel capacitor (Chen: #Cst), and
a second terminal of the pixel capacitor (Chen: #Cst) is connected to the common electrode line (Chen: #150).
As per claims 7 and 13, Chen in view of Yoshida in view of Huang discloses a display apparatus (Chen: #100) comprising the array substrate (Chen: #100a) according to claim 1 (claim 3) (Chen: [0024]).
As per claim 8, Chen in view of Yoshida in view of Huang discloses a method for driving the array substrate according to claim 1, comprising:
obtaining the control signal (Huang: #SEL; [0047]); and
zeroing the voltage difference across the pixel capacitor (Huang: #Cst) in each of the plurality of pixel sub-circuits connected to the data lines (Huang: #2) based on the control signal (Huang: [0035]-[0036]; [0045]-[0047]).
As per claim 9, Chen in view of Yoshida in view of Huang discloses the method according to claim 8, wherein a step of obtaining the control signal comprises:

generating the control signal based on the received trigger signal (Huang: [0047]-[0051]).
As per claims 10 and 16, Chen in view of Yoshida in view of Huang discloses the method according to claim 8 (claim 9), further comprising:
turning off the control transistor (Huang: #T2) before the control signal is obtained (Huang: [0051]), wherein the pixel transistor (Chen: #112) operates according to a voltage signal on a corresponding one of the scanning lines (Chen: #120; [0025]-[0027]).
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the arguments do not apply to the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622